                                          Case 4:21-cv-00548-YGR Document 11 Filed 01/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARIA RUTENBURG,                                    Case No. 4:21-cv-00548-YGR
                                                       Plaintiff,
                                   8
                                                                                            ORDER: (1) DENYING MOTION FOR
                                                v.                                          TEMPORARY RESTRAINING ORDER; AND
                                   9
                                                                                            (2) DENYING AS MOOT EX PARTE MOTION
                                  10    TWITTER, INC.,                                      TO SHORTEN TIME

                                                       Defendant.                           Re: Dkt. Nos. 9, 10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the motion for temporary restraining order filed by plaintiff Maria

                                  14   Rutenburg, the motion for a temporary restraining order is DENIED. A fundamental flaw in

                                  15   Rutenburg’s entire case is that the claimed rights under the First Amendment (and the corollary

                                  16   claims under the Fourteenth Amendment) cannot be enforced against a private entity such as

                                  17   defendant Twitter, Inc. See Manhattan Cmty. Access Corp. v. Halleck, 139 S.Ct. 1921, 1928

                                  18   (2019) (“The text and original meaning of those Amendments, as well as this Court's longstanding

                                  19   precedents, establish that the Free Speech Clause prohibits only governmental abridgment of

                                  20   speech. The Free Speech Clause does not prohibit private abridgment of speech.” (emphasis in

                                  21   original)); Belgau v. Inslee, 975 F.3d 940, 946 (9th Cir. 2020) (“The Supreme Court has long held

                                  22   that ‘merely private conduct, however discriminatory or wrongful,’ falls outside the purview of the

                                  23   Fourteenth Amendment.” (citing Blum v. Yaretsky, 457 U.S. 991, 1002, 102 S.Ct. 2777, 73

                                  24   L.Ed.2d 534 (1982))); Roberts v. AT&T Mobility LLC, 877 F.3d 833, 837 (9th Cir. 2017) (“A

                                  25   threshold requirement of any constitutional claim is the presence of state action. . . . Because the

                                  26   First Amendment right to petition is a guarantee only against abridgment by [the] government, . . .

                                  27   state action is a necessary threshold which [a plaintiff] must cross before we can even consider

                                  28   whether [a defendant] infringed upon [a plaintiff’s] First Amendment rights . . . .” (internal
                                          Case 4:21-cv-00548-YGR Document 11 Filed 01/28/21 Page 2 of 2




                                   1   citations and quotation marks omitted)); Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 157 (1978)

                                   2   (“While as a factual matter any person with sufficient physical power may deprive a person of his

                                   3   property, only a State or a private person whose action may be fairly treated as that of the State

                                   4   itself . . . may deprive him of an interest encompassed within the Fourteenth Amendment's

                                   5   protection . . . .” (internal citations and quotation marks omitted)). Further, Rutenburg failed to

                                   6   comply with the Court’s local rules and effectuate service, and accordingly, the motion is

                                   7   procedurally defective. See, e.g., Fed. R. Civ. P. 65(b)(1).

                                   8          Moreover, in light of the foregoing, Rutenburg’s ex parte motion to shorten the briefing

                                   9   schedule on the motion for temporary restraining order is DENIED AS MOOT.

                                  10          This Order terminates Docket Numbers 9 and 10.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 28, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                        YVONNE GONZALEZ ROGERS
                                  15                                                                   UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
